Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Applicant’s election without traverse of Species 4, figures 13 - 15 in which claims 13, 14 and 16 - 24 correspond to the elected species in the reply filed on September 30, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 16, 17 and 22 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner, US 6,553,636.
Regarding Claim 13, Brenner discloses a clasp member [for accessory that is separably coupled to a coupling subject portion], comprising: a base portion 11 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed 
Regarding Claim 14, Brenner discloses the clasp member for accessory according to claim 13, wherein the base-side coupling portion (13) is curved to a side on which the movable portion is provided (see figure 5), and the movable-side coupling portion (30) is curved to a side on which the base portion (11) is provided (see figure 2). 
Regarding Claim 16, Brenner discloses the clasp member for accessory according to claim 13, further comprising an elastic member (torsional spring that can be seen in the figures 1 - 5) that is arranged to bias the movable portion (14) toward the closed position in a turning direction. 
Regarding Claim 17, Brenner discloses the clasp member for accessory according to claim 16, wherein the elastic member (spring) is formed of a spring member 26, and the spring member is attached to a coupling shaft portion 25 that couples the base portion (11) and the movable portion (14) to each other. 
Regarding Claim 22, Brenner discloses a clasp for accessory, comprising: a first fastening member 10 being the clasp member for accessory according to 
Regarding Claim 23, Brenner discloses the clasp for accessory according to claim 22, wherein the first fastening member (10) is arranged at one end portion of a linear member "J" of the accessory, the second fastening member (20) is arranged at another end portion of the linear member (J), and the base-side coupling portion (13) and the movable-side coupling portion (30) of the first fastening member are inserted through an insertion hole portion (see figure 1) provided through the second fastening member (20) so that the first fastening member and the second fastening member are separably coupled to each other. 
Regarding Claim 24, Brenner discloses an accessory (jewelry piece J) comprising the clasp member for accessory according to claim 13. 
Allowable Subject Matter
Claims 18 - 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is that of Brenner (US 6,553,636) and/or Kestenman (US 2,215,526). However, the prior art fails to teach or suggest a clasp member comprising lateral cover portions (123) which extend from the movable-side body portion (122) toward the base portion (111), and at least a part of each of which is superimposed on a corresponding one of the base-side support portions (113) in a side view of the fastening member in combination with the other structural elements of claim 18. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              
/Robert Sandy/          Primary Examiner, Art Unit 3677